El Juez Asociado Señob Snyder
emitió la opinión del tribunal.
Estos dos casos envuelven apelaciones del Tesorero contra sentencias dictadas a favor del contribuyente para que se *965le reembolsen ciertos arbitrios pagados bajo protesta sobre maquinaria empleada en la elaboración de cerveza y bebidas gaseosas. La cuestión aquí es si el inciso 27 de la sección 16 de la Ley de Rentas Internas (núm. 85 de 1925, póg. 585) exigía el pago de un arbitrio del 10 por ciento sobre dicha maquinaria y sus accesorios. El contribuyente pagó el ar-bitrio del 2 por ciento sobre el uso de conformidad con la sección 16 a en cuanto a la mayoría de los artículos(1) cuando éstos se introdujeron en Puerto Rico. En 1942 el Tesorero asumió, la posición de que el arbitrio del 10 por ciento com-prendido en el inciso 27 debía aplicarse a estos artículos y requirió de pago a la demandante, pagando ésta bajo pro-testa un arbitrio por la diferencia del 8 por ciento, penali-dades e intereses.
Estos artículos se introdujeron en la Isla entre los años 1938 y 1943. Por los motivos consignados en nuestra opinión en el caso de Puerto Rico Ilustrado Inc. v. Buscaglia, Tes., ante, pág. 914, convenimos con la corte de distrito en que la maquinaria de que aquí se trata no era tributable durante esos años bajo el inciso 27.
Creemos conveniente añadir aquí, sobre la cuestión de la práctica administrativa del Tesorero, de que las partes ra-dicaron una estipulación escrita en este caso al efecto de que cuando estos artículos fueron introducidos en Puerto Rico, el Tesorero había “impuesto” sobre los mismos el ar-bitrio del 2 por ciento por el uso, provisto en la sección 16 a, en vista del hecho de que “el criterio anterior del Departa-mento de Hacienda, había sido que la maquinaria importada con anterioridad al 12 de julio de 1941, pagaba solamente el 2 por ciento de acuerdo con la referida sección 16(a) . .
' ha sentencia de la corte de, distrito será confirmada.

 Algunos de estos artículos se introdujeron en la Isla después de haberse derogado la sección 16a.